Bleckley, Chief Justice,
concurring.
I concur in this judgment, and will observe, in addition to what has been said, that there is no presumption that the testator disposes twice of the same property. If a will can be read and applied to the subject-matter, without giving it, or any part of it, a double application, it ought to be done; and following that guide, it is beyond all question that the testator intended Emily to take this land, for he says so. That part of the will is susceptible of but one construction. To hold that another part embraces the same land, would involve the consequence that the testa*36tor intended to dispose of the land twice. The 14th item of the will is simply a residuary clause added to the 2nd and 12th items.
With regard to ambiguities, the rule is, as I understand it, that an ambiguity is merely apparent unless it persists— unless it holds out until you have exhausted the whole context and resorted in vain to all the provisions of the instrument; if it persists and you cannot resolve it by the terms of the instrument, then it is a real ambiguity, and you are at liberty to resort to extrinsic evidence. That extrinsic circumstances are alleged in the bill, and that the demurrer admits them, does not commit the party or the court to the propriety of going into them. The admission of them by demurrer is only that they are true, not that théy are relevant; and as the will can be satisfactorily construed without their aid, they are wholly irrelevant.